                                                                      FILED IN THE
                                                                  U.S. DISTRICT COURT
                                                            EASTERN DISTRICT OF WASHINGTON
 1
                                                            Sep 13, 2019
 2                                                               SEAN F. MCAVOY, CLERK




 3

 4
                                                                                   FILED IN THE
                                                                               U.S. DISTRICT COURT
 5                           UNITED STATES DISTRICT COURT                EASTERN DISTRICT OF WASHINGTON


                           EASTERN DISTRICT OF WASHINGTON Sep                       13, 2019
 6
                                                                              SEAN F. MCAVOY, CLERK


 7       NALA W.,
                                                  NO: 4:19-CV-05016-FVS
 8                               Plaintiff,
                                                  ORDER GRANTING STIPULATED
 9            v.                                  MOTION FOR REMAND

10       ANDREW M. SAUL,
         COMMISSIONER OF SOCIAL
11       SECURITY, 1

12                               Defendant.

13
              BEFORE THE COURT is the Defendant’s Stipulated Motion for Remand,
14
     ECF No. 14. Based on the stipulation of the parties, the Court finds good cause to
15
     grant the motion. Accordingly, IT IS HEREBY ORDERED:
16

17
     1
         Andrew M. Saul is now the Commissioner of the Social Security
18
     Administration. Accordingly, the Court substitutes Andrew M. Saul as the
19
     Defendant and directs the Clerk to update the docket sheet. See Fed. R. Civ. P.
20
     25(d).
21



     ORDER GRANTING STIPULATED MOTION TO REMAND ~ 1
 1       1. Defendant’s Motion for Extension of Time, ECF No. 12, and

 2             Defendant’s Stipulated Motion for Remand, ECF No. 14, are

 3             GRANTED.

 4       2. This case is REVERSED and REMANDED for further administrative

 5             proceedings including a de novo hearing pursuant to sentence four of 42

 6             U.S.C. § 405(g).

 7       3. On remand, the Administrative Law Judge shall update the medical

 8             record, offer Plaintiff the opportunity for a hearing, and issue a new

 9             decision. The ALJ shall also:

10             • Comply with the prior court remand order;

11             • Reevaluate the medical opinion evidence pursuant to the prior court

12                order and in particular the evaluation of Dr. Barnard’s opinion and

13                Plaintiff’s educational accommodations;

14             • Obtain expert psychological or psychiatric medical testimony; and

15             • If warranted, obtain supplemental vocational expert evidence to
16                clarify the effects of the assessed limitations on Plaintiff’s ability to
17                perform other work in the national economy.
18       4. Upon proper presentation, this Court will consider Plaintiff’s application

19             for costs, expenses, and reasonable attorney’s fees under the Equal
20             Access to Justice Act, 28 U.S.C. § 2412(a), (d).

21       ///

         ///
     ORDER GRANTING STIPULATED MOTION TO REMAND ~ 2
 1         5. Plaintiff’s Motion for Summary Judgment, ECF No. 8, and the hearing

 2            and remaining briefing schedule are vacated as moot.

 3         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 4   Order and provide copies to counsel. Judgment shall be entered for Plaintiff and

 5   the file shall be CLOSED.

 6         DATED September 13, 2019.

 7
                                               s/ Rosanna Malouf Peterson
 8                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21



     ORDER GRANTING STIPULATED MOTION TO REMAND ~ 3
